374 U.S. 487 (1963)
CHAMBERLIN ET AL.
v.
DADE COUNTY BOARD OF PUBLIC INSTRUCTION ET AL.
No. 520.
Supreme Court of United States.
Decided June 17, 1963.
APPEAL FROM THE SUPREME COURT OF FLORIDA.
Leo Pfeffer and Howard W. Dixon for appellants.
George C. Bolles for appellees.
PER CURIAM.
The judgment is vacated and the case is remanded to the Supreme Court of Florida for further consideration in light of Murray v. Curlett and School District of Abington Township v. Schempp, ante, p. 203, both decided this day.